NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0321-17T4

STEVE JONES,

         Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

     Respondent-Respondent.
_______________________________

                   Submitted 1 October 7, 2019 – Decided October 18, 2019

                   Before Judges Fasciale and Moynihan.

                   On appeal from the Board of Trustees of the Police and
                   Firemen's Retirement System, Department of the
                   Treasury, PFRS No. 3-86267.

                   Jacobs & Barbone, PA, attorneys for appellant (Louis
                   Michael Barbone and Joel S. Juffe, on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney


1
     The parties waived oral argument.
            General, of counsel; Thomas R. Hower, Deputy
            Attorney General, on the brief).

PER CURIAM

      Steve Jones (petitioner) appeals from an August 15, 2017 final agency

decision by the Board of Trustees, Police and Firemen's Retirement System (the

Board). The Board modified an initial determination by an administrative law

judge (ALJ), imposed a partial forfeiture of service and salary, and determined

that petitioner was ineligible for accidental disability retirement benefits. We

affirm.

      Petitioner served as a police officer in the City of Millville (the City) from

1988 through 2011.      During 2005 to 2006, he attended three work-related

conferences, where, per Millville Police Department (MPD) policy, he was

entitled to meal expense reimbursement. Upon return, he submitted store-

bought expense reimbursement paperwork rather than the requisite actual

restaurant receipts. An internal investigation into the reimbursement requests

was conducted, and investigators interviewed petitioner. On March 18, 2008,

the MPD served petitioner with a Preliminary Notice of Disciplinary Action (the

2008 PNDA), which charged him with conduct unbecoming a police officer,

conduct unbecoming a public employee, and violations of MPD rules and

policies, based on the expense reimbursement submissions.

                                                                           A-0321-17T4
                                         2
      On July 25, 2011, the MPD served petitioner with another PNDA (the

2011 PNDA), which alleged multiple administrative charges and rule violations

relating to false statements petitioner supposedly made in 2010. After a hearing,

an ALJ found that petitioner committed conduct unbecoming a police officer

under N.J.A.C. 4A:2-2.3(a)(6), and violated other department rules and

regulations for untruthfulness. The petitioner was suspended for three months,

he appealed, and thereafter, in an unpublished opinion, we affirmed. Jones v.

City of Millville Police Dep't, No. A-000093-10 (App. Div. Nov. 15, 2011).

      On December 27, 2011, petitioner applied for accidental disability

retirement benefits, due to work-related injuries. On August 22, 2012, the Board

analyzed the eleven factors for pension forfeiture set forth in Uricoli v. Board

of Trustees, Police & Firemen's Retirement System, 91 N.J. 62, 77-78 (1982),

and codified in N.J.S.A. 43:1-3, and it denied petitioner's request. The Board

ordered the forfeiture of petitioner's entire service and salary credit , and it

disqualified him from applying for accidental disability retirement benefits. The

Board considered the 2011 PNDA and explained that the PNDA raised questions

about whether petitioner's service as a police officer was dishonorable.

      The City and petitioner entered into a Settlement Agreement and General

Release (the Agreement) on June 21, 2012, under which petitioner resigned his


                                                                           A-0321-17T4
                                       3
employment effective December 1, 2011, settled his Civil Complaint against the

City, and agreed to waive any right to return to work for the City in the future.

      Petitioner appealed the Board's determination, and the matter was

transmitted to the Office of Administrative Law (OAL) as a contested case. On

May 10, 2017, an ALJ (the ALJ) recommended no forfeiture of petitioner's

salary and service credit. The ALJ also found that petitioner could apply for

accidental disability retirement benefits.

      In its final administrative decision, the Board rejected the ALJ's

conclusion that no forfeiture was warranted, and it repudiated the ALJ's

weighing of Uricoli factors seven, eight, and nine. Instead, the Board adopted

a partial forfeiture of service and salary from November 28, 2007 (when

petitioner was first untruthful to investigators) through June 30, 2011 (the last

date of petitioner's pension contributions), in accordance with N.J.S.A. 43:1 -

3(b) and N.J.A.C. 17:1-6.1(c). The Board also determined that petitioner was

ineligible to apply for accidental disability retirement benefits because, by

agreeing to waive any right to future employment, petitioner could not comply

with N.J.S.A. 43:16A-8(2), which is a mandatory return-to-work provision if the

petitioner's disability diminishes.




                                                                         A-0321-17T4
                                        4
      Petitioner argues three points on appeal:

            POINT I
            THE ESTABLISHED REASONABLE CONDUCT OF
            [PETITIONER]  CONCERNING     HIS    MEAL
            REIMBURSEMENT RECEIPTS (1) DID NOT MEET
            THE DEFINITION OF "MORAL TURPITUDE"; (2)
            WAS OTHERWISE NOT SUBSTANTIAL OR
            GRAVE AND WAS ISOLATED; [AND] (3) . . . DID
            NOT RELATE TO HIS PUBLIC DUTY AS A POLICE
            OFFICER.

            POINT II
            THE BOARD ERRED IN CONSIDERING THE 2011
            DISCIPLINARY      CHARGES      AGAINST
            [PETITIONER]   THAT   WERE  EXPLICITLY
            RENDERED WITHDRAWN AND MOOT IN THE
            BLACK     LETTER   OF   A  SETTLEMENT
            AGREEMENT BETWEEN [PETITIONER] AND
            [THE CITY].

            POINT III
            THE BOARD ERRED IN DETERMINING
            [PETITIONER'S] APPLICATION TO RECEIVE
            ACCIDENTAL     DISABILITY   RETIREMENT
            BENEFITS IS UNWORKABLE AGAINST THE
            STATUTORY       FRAMEWORK      BECAUSE
            CREDIBLE EVIDENCE SHOWS [PETITIONER'S]
            APPLICATION WOULD NOT BE AFFECTED BY
            THE    SETTLEMENT;    THUS,  EQUITABLE
            ESTOPPEL APPLIES.

      Our review of the Board's decision is very limited. Caminiti v. Bd. of

Trs., Police & Firemen's Ret. Sys., 394 N.J. Super. 478, 480 (App. Div. 2007).

Generally, we may overturn the decision if it is unsupported by sufficient


                                                                      A-0321-17T4
                                       5
credible evidence in the record, ibid., but such an inquiry is unnecessary here

because the facts are undisputed. We are not bound by an agency's interpretation

of a statute or a strictly legal issue; we review such questions de novo. See

Ardan v. Bd. of Review, 231 N.J. 589, 604 (2018); see also Mount v. Bd. of Trs.

Police & Firemen's Ret. Sys., 233 N.J. 402, 418-19 (2018). Ordinarily we defer

to an agency's interpretation of a statute unless it is "plainly unreasonable,"

contrary to the statutory language, or "subversive of the Legislature's intent."

N.J. Tpk. Auth. v. AFSCME, Council 73, 150 N.J. 331, 352 (1997).

                                       I.

      Public pensions for members of Police and Firemen's Retirement System

(PFRS) are "expressly conditioned upon the rendering of honorable service[.]"

N.J.S.A. 43:1-3(a). Our Supreme Court has held that "a balancing approach is

required in order to determine whether forfeiture is justified under all of the

circumstances." Uricoli, 91 N.J. at 77. Uricoli's eleven-factor flexible test

includes:

            (1) the employee's length of service; (2) the basis for
            retirement, i.e., age, service, disability, etc.; (3) the
            extent to which the employee's pension has vested; (4)
            the duties of the particular employment; (5)          the
            employee's public employment history and record; (6)
            the employee's other public employment and service;
            (7) the nature of the misconduct or crime, including the
            gravity or substantiality of the offense, whether it was

                                                                        A-0321-17T4
                                       6
            a single or multiple offense and whether it was
            continuing or isolated; (8) the relationship between the
            misconduct and the employee's public duties; (9) the
            quality of moral turpitude or the degree of guilt and
            culpability, including the employee's motives and
            reasons, personal gain, and the like; (10) the
            availability and adequacy of other penal sanctions; and
            (11) other personal circumstances relating to the
            employee bearing upon the justness of forfeiture.

            [Id. at 78.]

      Forfeiture may be total or partial⸺if partial, benefits are generally

"calculated as if the accrual of pension rights terminated as of the date the

misconduct first occurred[.]" N.J.S.A. 43:1-3(d). If the resulting pension or

forfeiture would be "excessive," then the amount should be modified to "reflect[]

the nature and extent of the misconduct and the years of honorable service."

Ibid.; see also N.J.A.C. 17:1-6.1(c).

      Here, both the Board and the ALJ analyzed all eleven factors. Factor

seven states, "the nature of the misconduct or crime, including the gravity or

substantiality of the offense, whether it was a single or multiple offense and

whether it was continuing or isolated[.]" Uricoli, 91 N.J. at 78. And factor eight

states, "the relationship between the misconduct and the employee's public

duties[.]" Ibid. The ALJ wrote that, "although untruthful, . . . petitioner's




                                                                         A-0321-17T4
                                        7
misconduct was not substantial or grave [and] was not continuing in nature, but

isolated to the internal investigation."

      But the Board found that petitioner had a history of being untruthful

beginning November 28, 2007⸺regarding the receipts from 2005 and

2006⸻and continuing to 2011; thus, it was not "isolated," but rather substantial

and ongoing. As to factor eight, petitioner argues that the meal reimbursement

receipts "had absolutely nothing to do with [his] duties as a police officer."

However, the Board determined that there was a direct relationship between the

misconduct and petitioner's police duties because he repeatedly lied about the

receipts and, as an officer, he was held to a high degree of responsibility to

respect and uphold the laws.

      Factor nine considers "the quality of moral turpitude or the degree of guilt

and culpability, including the employee's motives and reasons, personal gain,

and the like[.]" Ibid. "Moral turpitude" is defined as "[c]onduct that is contrary

to justice, honesty, or morality; esp., an act that demonstrates depravity."

Black's Law Dictionary 515 (11th ed. 2019). We previously defined "moral

turpitude" as an "act of baseness, vileness, or depravity in the private and social

duties which a man owes to his fellow men, to society in general, contrary to the

accepted and customary rule of right and duty between man and man[.]" State


                                                                          A-0321-17T4
                                           8
Bd. of Med. Exam'rs v. Weiner, 68 N.J. Super. 468, 483 (App. Div. 1961)

(internal citations and quotation marks omitted).           We later stated that,

"[g]uidelines for a determination with respect to moral turpitude, after essential

findings of fact, may be found in our opinion in [Weiner] and the several cases

and other authorities cited therein." Gauli v. Bd. of Trs., Police & Firemen's

Ret. Sys., 143 N.J. Super. 480, 483 (App. Div. 1976). We added that, "[p]erhaps

its real lesson is to be found in its acknowledgment of 'the elasticity of the phrase

and its necessarily adaptive character,' and in its suggestion that its application

be 'reflective at all times of the common moral sense prevailing throughout the

community.'" Ibid. (quoting Weiner, 68 N.J. Super. at 484).

      Here, the Board disagreed with the ALJ, who adopted the Weiner

definition of moral turpitude. The ALJ determined that petitioner's conduct

regarding the meal reimbursement receipts did not rise to the level of being

baseless, vile, or depraved. But the Board, in its discretion, concluded that

petitioner lied for personal gain and that his degrees of responsibility and

culpability were high. Thus, the Board relinquished petitioner's pension from

the date that he was first untruthful.       The Board explained that petitioner

received a three-month suspension for the 2005 and 2006 untruthful incidents,

and it noted his record of progressive discipline.


                                                                            A-0321-17T4
                                         9
      Pensions are viewed "primarily as deferred compensation, which should

not be completely forfeited except in the most egregious cases." Uricoli, 91 N.J.

at 80-81. The Board argues that petitioner's reliance on total forfeiture cases, is

"unavailing," as this case involves partial forfeiture. We agree and conclude

that here, the Board properly analyzed the eleven factors to find that partial

forfeiture of petitioner's pension was warranted.

                                        II.

      N.J.S.A. 43:1-3(b) states:

            The board of trustees of any State or locally-
            administered pension fund or retirement system created
            under the laws of this State is authorized to order the
            forfeiture of all or part of the earned service credit or
            pension or retirement benefit of any member of the fund
            or system for misconduct occurring during the
            member's public service which renders the member's
            service or part thereof dishonorable and to implement
            any pension forfeiture ordered by a court pursuant to
            section 2 of [N.J.S.A. 43:1-3.1].

Here, the Board explained:

            The Legislature has empowered the Board to look at all
            misconduct, including charges like the 2011 PNDA.
            Even when civil or criminal charges or actions for
            misconduct are dismissed in exchange for a resignation
            in good standing, the Board is specifically authorized
            to review the charges for honorable service. N.J.S.A.
            43:1-3. The Board did, can[,] and should examine the
            charges contained in the 2011 PNDA.


                                                                          A-0321-17T4
                                       10
The relevant part of petitioner's Agreement with the City states, "[t]he pending

administrative disciplinary charges against [petitioner] shall be considered[,]

dismissed[,] and withdrawn as moot, with the irrevocable waiver of return to

employment as set forth herein."

      Here, petitioner argues that, "[b]ecause of the mootness and withdrawal

of the 2011 disciplinary charge explicit in the Agreement, it cannot be used in

the Uricoli balancing test[.]" As a result, he contends that his pension "cannot

be forfeited as a result of the 2011 PNDA in light of the Agreement." But the

Board explains that "though the denial letter observed that a total forfeiture

makes [petitioner] ineligible for accidental disability retirement benefits, the

Board never conferred jurisdiction over whether [petitioner] could apply for

accidental disability retirement benefits to the [OAL]."     N.J.S.A. 52:14B-9

details that notice of issues for a hearing in a contested case must be stated in

the contested case notice. As such, the Board stated the ALJ "acted outside of

that notice by finding that [petitioner] could file for accidental disability

retirement benefits."   The Board, not employers, determines eligibility for

pension benefits.




                                                                        A-0321-17T4
                                      11
                                       III.

      Here, the ALJ allowed petitioner to apply for accidental disability

retirement benefits, but the Board did not. Petitioner contends that the Board

erred in two respects: (1) there was no jurisdiction on the issue; and (2) there is

no mechanism to discontinue benefits. Petitioner claims that the first point can

be "readily disposed" because "the Board only cited N.J.S.A. 52:14B-10, which

does not stand for the proposition that 'the matter had to be transmitted to the

OAL[.]'" As to the second point, N.J.S.A. 43:16A-8(2) states:

            Any beneficiary under the age of [fifty-five] years who
            has been retired on a disability retirement allowance
            under this act, on his request shall, or upon the request
            of the retirement system may, be given a medical
            examination and he shall submit to any examination by
            a physician or physicians designated by the medical
            board once a year for at least a period of five years
            following his retirement in order to determine whether
            or not the disability which existed at the time he was
            retired has vanished or has materially diminished. If
            the report of the medical board shall show that such
            beneficiary is able to perform either his former duty or
            any other available duty in the department which his
            employer is willing to assign to him, the beneficiary
            shall report for duty; such a beneficiary shall not suffer
            any loss of benefits while he awaits his restoration to
            active service. If the beneficiary fails to submit to any
            such medical examination or fails to return to duty
            within [ten] days after being ordered so to do, or within
            such further time as may be allowed by the board of
            trustees for valid reason, as the case may be, the
            pension shall be discontinued during such default.

                                                                          A-0321-17T4
                                       12
Under the statute, an applicant for retirement disability benefits could be

required to return to work if he is rendered fit for duty.

      We have previously addressed the consequences of an irrevocable

resignation from employment. "[E]ligibility for disability retirement benefits

requires members to make a prima facie showing that they cannot work due to

a disability." In re Adoption of N.J.A.C. 17:1-6.4, 454 N.J. Super. 386, 394

(App. Div. 2018) (acknowledging the principle that eligibility for benefits

depends on a prima facie showing of an inability to work due to a disability);

see also Cardinale v. Bd. of Trs., Police and Firemen's Ret. Sys., 458 N.J. Super.
260, 268-69 (App. Div. 2019) (concluding that the officer was ineligible for

disability benefits because he resigned irrevocably).        Here, as part of the

Agreement, petitioner voluntarily waived any right to return to work for the City

in the future.

      "Equitable estoppel applies in circumstances where 'one may, by

voluntary conduct, be precluded from taking a course of action that would work

injustice and wrong to one who with good reason and in good faith has relied

upon such conduct.'" Sellers v. Bd. of Trs., Police & Firemen's Ret. Sys., 399
N.J. Super. 51, 58 (App. Div. 2008) (quoting Summer Cottagers' Ass'n of Cape

May v. City of Cape May, 19 N.J. 493, 503-04 (1955)). Equitable estoppel "is

                                                                         A-0321-17T4
                                        13
rarely invoked against a government entity, although it will be applied in

appropriate circumstances unless the application would prejudice essential

governmental functions." Ibid. (internal citations and quotation marks omitted).

"Principles of equitable estoppel may be applied to a government entity to 'avoid

wrong or injury ensuing from reasonable reliance upon such conduct.'" Ibid.

(quoting Skulski v. Nolan, 68 N.J. 179, 198 (1975)). The doctrine "'is applied

against a municipality only in very compelling circumstances, where the

interests of justice, morality and common fairness dictate that course.'" Ibid.

(quoting Maltese v. Twp. of N. Brunswick, 353 N.J. Super. 226, 244-45 (App.

Div. 2002)).

      Here, petitioner argues that there "is credible evidence that [petitioner's]

application for an accidental disability pension would not be affected by the

settlement." Paragraph F of the Agreement states that,

            this [A]greement will be fully disclosed to the pension
            system and will be forwarded with the [e]mployer
            [c]ertification paperwork accompanying [petitioner]'s
            retirement application for any pension which
            [petitioner] sought or may seek. [The City] agrees to
            cooperate with the processing of any paperwork
            required of the [City] for the processing of any
            retirement application the [petitioner] has filed or may
            file and to provide any requested information or
            paperwork to the [petitioner] and/or the pension board
            as requested on a timely basis. The parties agree that
            the [City] shall not be required to take any position

                                                                         A-0321-17T4
                                      14
            regarding the nature, extent[,] or cause of any disability
            which [petitioner] may rely upon in support of any
            disability pension.

Petitioner claims that the Board erroneously relied on Paragraph E of the

Agreement, which states, in part, that "regardless of any effect which it may

have upon his pension or income status[,] and regardless of any statutory or

regulatory provisions which may suggest to the contrary, [petitioner] shall not

seek nor shall he be entitled to a return of employment with the [City]."

Petitioner asserts that "[t]hroughout the Agreement, the City contemplated that

[petitioner] would apply for pension benefits." But the Board was not a party to

the Agreement, and, as such, was not obligated to find that the charges in the

2011 PNDA were moot and withdrawn. In addition, petitioner did not provide

evidence of his own good faith reliance on the Board's prior conduct. We agree

that applying equitable estoppel would "frustrate the Board's disposition of

[petitioner]'s misconduct and prevent the Board from fulfilling its statutory role

overseeing the accidental disability retirement process and managing the PFRS."

      To the extent that we have not addressed any of the parties' remaining

arguments, we conclude that they lack sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(1)(D).

      Affirmed.


                                                                         A-0321-17T4
                                       15